                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Jordan Moseman,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:17-cv-00481-FDW-DCK
                                      )
                 vs.                  )
                                      )
   U.S. Bank National Association,    )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 7, 2018 Order.

                                               January 7, 2019
